DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed August 18, 2021.  Currently, claims 1-19, 21 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 103 rejections of claims 1-19, 21 are maintained in light of applicant’s arguments.

Response to Arguments

Applicant’s arguments submitted on 8/12/21 have been considered but are not persuasive.  
Applicant argues on p. 9 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 10 of the remarks that the combination does not teach estimating a usage of supplies by each individual person that enters one of the sites, based on an occupancy duration.  Examiner re-asserts that Yenni at para [0082] states "The average length of time for a given period of time of a person remaining in the restroom 101 can be compared to the average service time for each of the fixtures 130 and that comparison can dictate whether a person will experience a queue time (wait time) or not and even impact service time or scheduling action for that fixture. With more advanced modeling of the monitored times, probabilistic models can be simulated and effectuated in realtime to obtain more predictive expectations of how long a user may expect to wait and then output that information for display 
Applicant further argues on p. 11 of the remarks that the combination fails to show determining an occupancy duration of each person who enters the respective site.  Examiner disagrees.  Examiner notes that para [0035] of applicant's own specification shows using timestamps as book ends to determine duration.   Yenni also shows use of tracking people entering and exiting over a given period of time at para [0082] and timestamping events such as a para [0069] showing "the real time clock 240 allows for time stamping events transmitted to the restroom convenience center controller 110. The use of a "time stamp" for events allows for a determination of elapsed time, such as between events or between an adjustable baseline and an event. Using the real time clock 240, the restroom convenience center controller 110 can also determine the need for certain actions based on the passage of time."  Para [0101] also shows timestamps for specific janitors providing service calls to the restroom where a janitor is just a more specific person and thus also teaches determining occupancy duration in the same broad way that applicant's claims determine occupancy.  Para [0154]-[0155] further shows using time stamp data as book ends for entry and exit by stating "As the user enters the restroom 1600 via a door 1610 to a first area 1611, the user activates a patron counter 158, which generates a time stamp data for entry into the restroom 1600. This time stamp date is stored by a memory component; either of the patron counter 158 or the restroom convenience center controller 110. The user then moves to any location within the restroom 1600, or can even decide to immediately leave. If the user moves to the water closet 132 or the urinal 134, the presence sensor 150 can detect general location and even position at the given water closet 132 or the urinal 134. Once the user engages the selected fixture 130, additional timing data is collected and stored by the memory component and used for system processing, analysis and action items, such as consumables replacement or repair of an apparently nonfunctional fixture 130. Then, time stamps departure time for use by the processing system. The restroom 1600 can further include other features, such as the patron call device 173 which can be tracked by the restroom convenience center controller 110."  Para [0088] also shows explicitly using sensors to determine the length of time a user is present at the water closet or urinal, which can also be considered a site given broadest reasonable interpretation of “site”.   Examiner further notes that the Wang 
Applicant argues on p. 15 of the remarks that the combination does not teach extracting and matching biometric features to determine the occupancy durations.  Examiner disagrees.  Applicant argues on p. 16 that using a camera is not a substitute for a depth sensor.  Examiner disagrees and notes a depth sensor can be considered a type of camera.  Nonetheless, examiner notes Wang explicitly shows using a depth sensor for determining head size and thus extracts a biometric feature.   Allocco further shows explicitly matching biometric data with an exit event to determine a specific occupation time such as time spent in a shop.  It would be obvious to one of ordinary skill in the art that the biometric data in Allocco could also be the biometric data 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 13-19, are rejected under 35 U.S.C. 103 as being unpatentable over Yenni et al. (US 2009/0119142 A1) (hereinafter Yenni) in view of Wang et al. (US 2014/0277757 A1) (hereinafter Wang).

Claim 1:
Yenni, as shown, discloses the following limitations of claim 1:
An occupancy sensing system comprising: a plurality of occupancy sensing devices, each occupancy sensing device being installed at a respective site of a plurality of sites (see para [0011], "monitoring entrance and exit events for the restroom using a presence sensor" and see para [0065], showing a plurality of presence sensors), 
each occupancy sensing device being configured to (i) determine a flow of people through the at least one respective entryway to the respective site based on the .. data (see para [0081], "The Patron counters 158 are well known for being able to measure presence and direction of travel and may comprise the presence sensors 150, such as discussed above, or may be the sensors 112 such as those measuring "door swings" by capacitance or other means. Typically the patron counter 158 will be positioned near an entrance or exit (but can be positioned for use with the water closet 132) so as to provide a count of individuals entering and/or leaving the restroom 101. The patron counter 158 may record an absolute count and/or a time period count."), and 
determine an occupancy duration of each person who enters the respective site (see para [0081], "Another sensor that need not be associated with the given fixture 130 is a patron counter 158. The patron counter 158 provides a "count" of the passage i.e. the duration of the presence detection)" and see para [0088], "the sensor 112 that can provide an indication of when an individual is present, when they have left, and how long they were present in addition to when the flush valve is triggered... In addition, a timer may be used, such as equivalent to the "armed time" of automatic activation sensors, to provide information regarding the length of time a user is "present" at the water closet " and see para [0156], showing generating a time stamp when user enters through the door); and
a server communicatively coupled to the plurality of occupancy sensing devices and configured to receive data from the plurality of occupancy sensing devices (see para [0011], "a control system can include at least one server configured to monitor data states associated with a first of features of the restroom; a controller coupled to the at least one sensor and configured to receive first state data associated with the first set of features and, the controller further having a coupled memory storage with embedded alarm data characteristic of selected combinations of different ones 
wherein one of (i) the server and (ii) each of the plurality of occupancy sensing devices is configured to, for each person who enters one of the plurality of sites, estimate a usage of supplies by the respective person at the respective site based on the occupancy duration of the respective person (see para [0082], " The average length of time for a given period of time of a person remaining in the restroom 101 can be compared to the average service time for each of the fixtures 130 and that comparison can dictate whether a person will experience a queue time (wait time) 
Yenni, however, does not specifically disclose each occupancy sensor having a depth sensor that faces the entryway to the respective site and is configured to provide depth sensor data.  In analogous art, Wang discloses the following limitations:
each occupancy sensing device having at least one depth sensor that faces at least one respective entryway to the respective site and is configured to provide depth sensor data (see para [0037], " depth sensor (not shown) may be mounted above the entrance of a boundary zone 302, such as a room, to monitor and detect motion in order to count the number of people entering and leaving the room to determine room occupancy.")
depth sensor data (see para [0037], where it would be obvious to one of ordinary skill in the art the sensor used in Yenni could be a depth sensor);
Examiner further notes that although Yenni explicitly shows determining occupancy duration at a site at para [0088] using sensors to determine the length of time a user is present at a water closet or urinal and shows determining occupancy would have been obvious to one of ordinary skill in the art by using bookend timestamps (para [0155]-[0156]), Wang further shows using timestamps and sensors to determine entry and exit for specific heads (see para [0012], "The method may further include learning an activity pattern for occupancy of the at least one boundary zone by associating a timestamp with the number of living beings determined." and see para [0030], " A head detection method, as will be described below in reference to FIG. 4, may be based on the depth data 114 from the depth sensor 104 to count persons. The head detection method may combine effective 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yenni with Wang because using depth sensors enables a more precise way of monitoring people (see Wang, para [0001]-[0013]).                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for sensors to enable three-dimensional people counting  as taught by Wang in the restroom monitoring system of Yenni, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 3:
	Further, Yenni discloses the following limitations:
wherein at least one site of the plurality of sites is a restroom (see para [0011], showing restroom facilities) and the supplies at the restroom include at least one of toilet paper, soap, and paper towels (see para [0002], specifying consumables are " soap, paper towels, water closet tissues, water closet disposable seat covers, urinal deodorant supplies, and wall hung air fresheners.")

Claim 4:
	Further, Yenni discloses the following limitations:
wherein the server is configured to, for each person who enters one of the plurality of sites, (i) estimate that a first amount of supplies were used by the respective person at the respective site in response to the occupancy duration of the respective person being less than a predetermined threshold duration and (ii) estimate that a second amount of supplies were used by the respective person at the respective site in response to the occupancy duration of the respective person being greater than the predetermined threshold duration (see para [0061], showing determinations made for consumables based on a predetermined threshold and see para [0110], showing threshold value for sensor data can be based on time windows and see para [0113], showing threshold can be used for predicable use level information and see 

Claim 5:
Further, Yenni discloses the following limitations:
wherein the server is configured to, for each of the plurality of sites, store in a memory a most recent time at which the respective site was serviced by a custodial service worker (see para [0101], "Janitorial activities include responding to service calls and regular service of the restroom 101, but of which may involve the janitor login function. The restroom 101 devices, such as the fixtures 130, and other services devices also may interact with the restroom convenience center system 100 to perform activities such as receiving set points, sending data and timestamps, alarming generation, device calibration, and device commissioning. The NOL 510, independent system integrators 881 and BAS 882 all provide information gateway activities.")

Claim 6:
Further, Yenni discloses the following limitations:
wherein the server is configured to, for each of the plurality of sites, determine a next time at which the respective site shall next be serviced by a custodial service worker based on an estimated total usage of supplies at the respective site since the most recent time (see para [0050], predictive maintenance and re-supply algorithm and see para [0061], "When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated." and see para [0088], "This reporting can be for maintenance scheduling" and see para [0094])

Claim 7:
Further, Yenni discloses the following limitations:
wherein the server is configured to estimate a total usage of supplies at each site in the plurality of sites since the most recent time based on the number of people occupying each of the plurality of sites at the plurality of different times (see para [0052], reseting counters and/or sensors and see para [0094], " A method for recording the service provided by the maintenance personnel (i.e. general re-supply, cleaning, etc.) is also provided. The ability to reset predictive algorithms to a baseline condition based on re-supply by maintenance personnel is provided as well, in addition to the ability to enter actual consumables inventory for fine tuning of predictive re-supply algorithms." and see para [0061], [0110], [0113], [0122], 

	Claim 8:
Further, Yenni discloses the following limitations:
wherein the server is configured to, for each of the plurality of sites, store in the memory an amount of supplies at the site at the most recent time at which the respective site was serviced by a custodial service worker ( see para [0127], " The level of consumables within each restroom 101 may be tracked. In addition, the restroom convenience center 100 may track the total consumable stock (such as at a building), such that consumables (or maintenance parts) can be ordered automatically when supply is below a threshold. In one embodiment, the estimated percentage of maximum inventory is provided to the restroom convenience center controller 110 via web page configuration. An easy means is provided to indicate 100% consumable restocking. A means is also provided to indicate less than 100% restocking levels.")

	Claim 9:
Further, Yenni discloses the following limitations:
wherein the server is configured to, for each of the plurality of sites, estimate an amount of remaining supplies at the respective site based on the estimated usage of supplies at the respective site since the most recent time and the amount of supplies at the site at the most recent time (see para [0061], showing determinations made 

	Claim 10:
Further, Yenni discloses the following limitations:
wherein the server is configured to receive, from a personal electronic device communicatively coupled to the server, data indicating the most recent time at which a particular site in the plurality of sites was serviced by a custodial service worker (see para [0101], showing janitor logins where it would be obvious that the devices shown in para [0108] would be one of the devices used for such data reporting)

	Claim 11:
Further, Yenni discloses the following limitations:
wherein the server is configured to receive, from the personal electronic device, data indicating an actual amount of supplies that were replenished during the most recent time at which the particular site in the plurality of sites was serviced by a custodial service worker (see para [0061], " When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated." where it would be obvious that the work order incudes data for replenishment and see para[ 0144], "That is, an end user can provide system and network parameters, facilities parameters and/or instructions, consumables, services, and notifications parameters, heuristics information, as well as calendar data related to the above parameters, e.g., for scheduling and timing replenishment actions")

	Claim 13:
Further, Yenni discloses the following limitations:
wherein the server is configured to (i) determine a usage pattern for each of the plurality of sites based on a number of people occupying each of the plurality of sites at the plurality of different times (see para [0072], "Alternatively, a sensor suite for the restroom 101 in an office building might include the door-positioned patron counter 158 and the air quality sensor 156 to optimize the building's image and attention to detail. While not illustrated in FIG. 6, it should also be appreciated that there are other trends along which patterns can be drawn regarding desired restroom convenience center system 100 functionality that drives the particular  and (ii) generate a service schedule for each of the plurality of sites based on the respective usage pattern for each of the plurality of sites (see para [0088], "This reporting can be for maintenance scheduling" and see para [0061], "When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the 

	Claim 14:
Further, Yenni discloses the following limitations:
wherein the server is configured to transmit, to a personal electronic device communicatively coupled to the server, data indicating the number of people occupying each of the plurality of sites at a current time (see para [0052], "With reference now to FIG. 3, in one embodiment of the system the controller 110, such as via the NIU 220 (see, FIG. 4 also), is communicatively connected to the Internet 250 or some other network capable of providing data/communications and allows an end user, such as a system operator, building facilities manager, etc. to interact with the restroom convenience center controller 110 over, e.g., the Internet via "embedded web pages." The embedded web pages can provide various remote interactions with and displays associated with data sensed and extrapolated at the restroom convenience center controller 110. For example, the embedded web pages can allow an end user to acknowledge alerts, reset counters and/or sensors, and perform a "manual" janitorial visit. Additionally, the embedded web pages can provide access to views of all relevant restroom convenience center controller 110 

	Claim 15:
Further, Yenni discloses the following limitations:
wherein the server is configured to transmit, to a personal electronic device communicatively coupled to the server, data indicating at the most recent time at which a particular site of the plurality of sites was serviced by a custodial service worker (see para [0052] and Fig 3, where manual janitor data is received by the server and can be provided via the network to other devices/webpages )

	Claim 16:
Further, Yenni discloses the following limitations:
wherein the server is configured to transmit, to a personal electronic device communicatively coupled to the server, data indicating at the next time at which a particular site of the plurality of sites shall next be serviced by a custodial service worker (see para [0094]-[0095], especially "patrons can utilize the LUI 180 to indicate that the particular restroom fixture 130 or asset needs servicing or attention in accordance with a patron-specific LUI 180 screen, while another LUI 180 screen can be displayed when a janitor accesses the restroom convenience center controller 110. That is, when a janitor accesses the restroom convenience center controller 

	Claim 17:
Further, Yenni discloses the following limitations:
wherein the server is configured to transmit, to a personal electronic device communicatively coupled to the server, data indicating the estimated amount of remaining supplies at a particular site of the plurality of sites (see para [0061], showing work order (which includes consumable usage versus a threshold) is sent to the convenience controller and see para [0052], Fig 3 and see para [0062], showing sensor data is provided to the controller)

	Claim 18:
Further, Yenni discloses the following limitations:
wherein the server is configured to transmit, to a personal electronic device communicatively coupled to the server, data indicating the generated service schedule for at least one site of the plurality of sites (see para [0088], "This reporting can be for maintenance scheduling" and see para [0061], "When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, 

	Claim 19:
Further, Yenni discloses the following limitations:
wherein each of the plurality of occupancy sensors includes a display configured to display the number of people occupying the respective site (see para [0139], " In the example of FIG. 13A, the options include "overview" "performance: all fixture 130" 1310A, "performance: total facility" 1310B, "configuration system" 1310C, and "alarms" 1310D. The overview screen 1300 further includes individual displays providing certain information, in one embodiment "snapshots" summarizing information available from more detailed pages. For example, an events log 1312, a diagrammatic representation of a selected restroom 1313, an indication of a selected fixture 130 performance 1314, and the performance of the whole facility, as well as performance charts regarding traffic 1316, air quality 1317, and temperature 1318. In one embodiment, the overview page provides for interactive and dynamic display of information, such as allowing a user to select an individual fixture 130 from the diagram 1313 resulting in the display of information related to that fixture 130 in the areas 1314-1318 fixture 130.")

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni and Wang, as applied above in claim 1, and further in view of Allocco et al. (US 2015/0345942 A1) (hereinafter Allocco).

Claim 2:
Yenni and Wang do not specifically disclose extracting biometric features.  In analogous art, Allocco discloses the following limitations:
each occupancy sensing device in the plurality of occupancy sensing devices is configured to (i) as each person enters and exits through the at least one respective entryway to the respective site, extract biometric features of the respective person (see para [0012], "Facial recognition software is used to detect and recognize faces of the people. The same or different set of one or more cameras is directed to an exit of the store and generates video data of people exiting the store. The facial recognition software is used to detect and recognize faces of the people exiting the store and match those faces with the faces detected of the people entering the store."), and 
(ii) determine an occupancy duration of each person who enters the respective site by matching an entry event of the respective person with an exit event of the respective person based on a comparison of the extracted biometric features (see par [0012], [0021]-[0022], showing matching entry and exit of people and see para 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yenni and Wang with Allocco because having a specific way of calculating time would enable determining durations for a wide range of users where the data can be used to make effective business decisions (see Allocco, para [0056]-[0060]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for calculating the duration time in a confined space as taught by Allocco in the Yenni and Wang combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni and Wang, as applied above in claim 11, and further in view of Hines et al. (US 2019/0335957 A1) (hereinafter Hines).

Claim 12:
Yenni and Wang do not specifically disclose detecting a theft of supplies based on the comparison.  In analogous art, Hines discloses the following limitations:
wherein the server is configured to: determine an expected amount of supplies needed to replenish supplies at the particular site in the plurality of sites (see para 
compare the expected amount of supplies needed with the actual amount of supplies that were replenished (see para [0042]-[0043], "the monitoring system is able to track dispenser usage by measuring the amount of consumables alone, without the need of additional sensors (on the dispenser operation means for example). Further, by comparing the measured quantity of consumables before and after a single usage event, the monitoring system is able to track the quantity of consumables dispensed during that one event. Preferably, the method further comprises the step of associating a change in the output of the sensor with a dispenser refill event."); and
detecting a theft of supplies based on the comparison (see para [0112]-[0113], showing use of detecting outputs to help inform of potential theft from the dispenser).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yenni and Wang with Hines because protecting against theft by comparing the amounts mitigates some of the deficiencies in a system 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the consumables monitoring system as taught by Hines in the Yenni and Wang combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni et al. (US 2009/0119142 A1) (hereinafter Yenni) in view of Wang et al. (US 2014/0277757 A1) (hereinafter Wang) in view of Allocco et al. (US 2015/0345942 A1) (hereinafter Allocco).

Claim 21:
Yenni, as shown, discloses the following limitations of claim 21:
A method for determining occupancy of a site (see para [0065], showing presence sensors for restrooms), the method comprising: 
determining a flow of people through the at least one entryway to the site based on the … sensor data (see para [0081], "The Patron counters 158 are well known for being able to measure presence and direction of travel and may comprise the presence sensors 150, such as discussed above, or may be the sensors 112 such as those measuring "door swings" by capacitance or other means. Typically the patron counter 158 will be positioned near an entrance or exit (but can be positioned for 
Yenni, however, does not specifically disclose receiving depth sensor from at least one depth sensor that faces at least one entryway to a site.  In analogous art, Wang discloses the following limitations:
receiving depth sensor from at least one depth sensor that faces at least one entryway to a site (see para [0037], " depth sensor (not shown) may be mounted above the entrance of a boundary zone 302, such as a room, to monitor and detect motion in order to count the number of people entering and leaving the room to determine room occupancy.");
depth sensor (see para [0037], where it would be obvious to one of ordinary skill in the art the sensor in Yenni could be a depth sensor)
extracting biometric features of each respective person from the depth sensor data as the respective person enters and exits through the at least one entryway to the site (see para [0030], "A head detection method, as will be described below in reference to FIG. 4, may be based on the depth data 114 from the depth sensor 104 to count persons. The head detection method may combine effective calibrated head features, fast feature extraction, and efficient classification methods to achieve real-time head detection. The detected heads may be used to assist the head tracking if more than one person is entering the detection zone." and see para [0042], " a head detection method may be applied to measure and determine the number of heads in the scene. A "tripwire" (not shown), such as a virtual tripwire, may be setup in the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yenni with Wang because using depth sensors enables a more precise way of monitoring people (see Wang, para [0001]-[0013]).                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for sensors to enable three-dimensional people counting  as taught by Wang in the restroom monitoring system of Yenni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Yenni and Wang do not specifically disclose matching an entry event of the respective person with an exit event of the respective person based on a comparison of the extracted biometric features.  In analogous art, Allocco discloses the following limitations:
extracting biometric features of each respective person from the … sensor data as the respective person enters and exits through the at least one entryway to the site (see para [0012], "Facial recognition software is used to detect and recognize faces of the people. The same or different set of one or more cameras is directed to an and
determining an occupancy duration of each respective person who enters the site by matching an entry event of the respective person with an exit event of the respective person based on a comparison of the extracted biometric features (see par [0012], [0021]-[0022], showing matching entry and exit of people and see para [0023], where shopping time is determined by subtracting exit time from entrance time.  Examiner notes it would be obvious to one of ordinary skill in the art that this biometric feature could be the biometric features extracted in Wang)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yenni and Wang with Allocco because having a specific way of calculating time would enable determining durations for a wide range of users where the data can be used to make effective business decisions (see Allocco, para [0056]-[0060]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for calculating the duration time in a confined space as taught by Allocco in the Yenni and Wang combination, since the claimed invention is .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624